Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 1 of 38 Page ID #:6




              EXHIBIT A
              Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 2 of 38 Page ID #:7
                                                                                  rit                                                                               SUM-1
                                                                                                                                    FOR COURT USE ONLY
                                               SUMMONS                                                                                         DE LA CORTh)
                                           (CITACION JUDICIAL)                                                                      PtP5y°                  Cop-,'
                                                                                                                       FILED
       NOTICE TO DEFENDANT:                                                                            Superior Court of California
                                                                                                         Count
       (AVISO AL DEMANDADO):                         r,f;                                             An:

        FORD MOTOR COMPANY; and DOES I through 10, inclusive                                                                       SEP 19?UIe
                                                                                                                    She1;j fi. Carlo,,
       YOU ARE BEING SUED BY PLAINTIFF:                                                                                                  Ezecu,Ivo Wise
                                                                                                                                                          ericiea of Coy,'
       (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                   BY: Judi La,a,
                                                                                                                                                    Depufy

        STEPHEN BURTON

         NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
        below.
           You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
         served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
         case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
        Online Self-Help Center (vw.'w,courtinfo.ca.gov/selm&p), your county taw library, or the courthouse nearest you. If you cannot pay the filing fee, ask
         the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
        may be taken without further warning from the court.
>           There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
        referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
         these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center

Q       (www.cauitinfo.ca.gov/selmelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
         costs on any settlement or arbitration award of $10,000 or more in a civil case. The courts lien must be paid before the court will dismiss the case.
        ;AVlSOl Lo han dernandado. Si no responde dentm de 30 dlas, Is carte puede decidir en su contra sin escuchar su version. Lea la infom,aciOn a
        contfnuaciOn.
           Tiene 30 0/AS OE CALENOARlO después de que Is entreguen esta citaciOn jt papeles legales pam presentar una respoesta par escrito en esta
-       carte y hater que se entregue una copia al demandante. Una carte a una Ilamada telefOnica no 10 protegen. Su respuesta par escrito tiene que ester
        en fornato legal correeta si desea que pmcesen su caso en la carte. Es posible que hays un farm ula rio que usted pueda user pam so respuesta.
.._.    Puede encontrer estos fomularios de la carte y mae inforrnaciOn en el Centro de Ayuda de las Canes de California 6ioww.sucorte.ca.gov), an Ia
        biblioteca de leyes de su candada o an ía carte que Fe quede més cerca. Si no puede pager la cuota de presentaciOn, pida al secretario de ía carte
        que le dé un forniularlo de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso par incumplimienta yla cane le
        podra quitter su sueldo, dinem y bienes sin mas advertencia.
           Hay oUrs requisitos legales. Es recornendable que flame a on abogado inmediatarnente. Si no conoce a on abogado, puede flamer a Mn servicio de
        remisiOn a abogados. Si no puede pager a un abogado, as pasible que cumpla can los requisitos pare obtener seivicias legales gratuitos de un
        pmgmrna de servicios legales sin fines de lucro. Puede encontmr estos grupos sin fines de lucre en el sitia web de California Legal Services,
        (wwv.lawhelpcalifornia.org), en el Centre de Ayuda de las Cones de California, (wwtsucorte.ca.gov) 0 ponlendose an contacto con Is carte o el
        coleglo de abogadas locales. A VlS Parley, Ia torte tiene derecho a reclamar las cuotas ylos costos exentos par imponer Mn gravamen sabre
        cualquierrecuperaciOn de $10,000 ó més de valor recibida mediante un acuerda a una cancesiOn de arbitmje en un casa de derecha civil. Tiene que
        pager el gravamen de ía carte antes de que ía carte pueda desechar el casa.
                                                                                                                         NUMBER; flfl 'W
       The name and address of the court is:
       (El ram öre y direction de Ia corte es):      Stanley Mosk Courthouse                                             mdelcasaJc                2' Z g 8 &
       111 North Hill Street                                                                                    I
       Los Angeles, CA 90012
       The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
       (El nombre, la direcciOn ye! nUrnero de teléfano del abogado del demandante, a del demandante que no tiene abogado, es):
       Michael Resnick & Neil Gieleghem; 153 1/2 North Arnaz Drive, Beverly Hills, CA 90211; (833) 428-9222

       DATE:                                         ThERm a earnER                     Clerk, by                                                                     Deputy
       (Feeha)                                                                                                                                                       (Adjunto)
    (For proof of service Of thiCsbtffrnons, use Proof of Service of Summons (form I-'US-U7U).)
    (Pare prueba de entrega de esta citatiOn use el formulario Proof of Service of Summons, (P05-010)).
                                       NOTICE TO THE PERSON SERVED: You are served
     (SEAL)
                                       1. F-
                                           71 as an individual defendant.
                                       2.       as the person sued under the fictitious name of (specify):


                                             3,   C on behalf of (specify):
                                                  under C CCP 416.10 (corporation)               C                           CCP 416.60 (minor)
                                                        C CCP 416.20 (defunct corporation)                                   CCP 416.70 (conservatee)
                                                                                                                             CCP 416.90 (authorized person)
                                                        C CCP 416.40 (association or partnership) J
                                                        C other (specify):
                                             4. = by personal delivery on (date):
                                                                                                                                                                        Page I of I
        Form Adopted for Maratory use                                         SUMMONS                                                        code of clvii Procedure §5412,20.455
          Judicial Council of California                                                                                                                       winv,eowtfnft. Ca.gay
         suM-mo (Rev. July 1. 2009)
       Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 3 of 38 Page ID #:8


                                                                            CON 0flMp cQry
            Michael D. Resnick (SBN 245215)
        I   e-mail: mresnick@clrattorney.com                              Superior Court of California
                                                                            000ntt, of Lop
            Neil Gieleghem (SBN 107389)
        2   e-mail: ngc1rattorney.com
            Consumer Legal Remedies, APC
                                                                                 SEP 14zuw
      >3    153 '/2 North Amaz Drive                                hera A. Carte,, Ezecutive
            Beverly Hills, CA 90211                                Sherri                     Otilcer/Ciarn of Court
                                                                           By: Judl Larar
            Telephone: (310) 213-1398                                                         Deputy
            Facsimile: (213) 210-2196

            Attorneys for Plaintiff,
            STEPHEN BURTON
07

        8
                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
        9
                         COUNTY OF LOS ANGELES        -   UNLIMITED JURISDICTION
       10
0
       11

       12
            STEPHEN BURTON,                               Case Nos.:
                                                                             av
                           Plaintiff,                     Hon.:
Ci     13                                                 Dept.:
t.1           VS.
       14                                                 COMPLAINT FOR VIOLATION OF
            FORD MOTOR COMPANY; and DOES 1                STATUTORY OBLIGATIONS
       15   through 10, inclusive,

       16
                           Defendants.                    JURY TRIAL DEMANDED
       17
0
0      18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28


                                         COMPLAINT; JURY TRIAL DEMANDED
        Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 4 of 38 Page ID #:9



                       Plaintiff alleges as follows:

         :'1                                   PRELIMINARY STATEMENT

         3                    Broadly stated, this lawsuit is a "Lemon Law" case based on defective "DPS6

         4     PowerShift" transmissions that Defendant Ford Motor Company installed in Focus and Fiesta

         5     model cars between 2012 and 2016. These transmissions were defectively designed and

         6     defectively manufactured, and failed to operate as Ford represented to consumers. Ford,

         7     however, continued to install these defective transmissions in Focus and Fiesta cars, even

         8     though Ford knew of their defects. Even worse, Ford repeatedly lied to consumers as to the

         9     reasons for the problems consumers experienced. As a result, consumers were and are "stuck"

               in unsafe Focus and Fiesta autos that have minimal resale value due to the transmission defects,

               which have been widely published. Due to the defects in the transmissions, Ford's failure to

        12     remedy those problems, and Ford's fraud on consumers, Plaintiffs have been forced to join the

        13     ranks of tens of thousands of consumers who have sued Ford in California and other courts
Z       14     nationwide.
-2
;3?     15            2.      As used in this Complaint ("Complaint"), the word "Plaintiff' shall refer to

    j   16     Plaintiff STEPHEN BURTON.
- £

        17                    Plaintiff is a resident of Sacramento County, California.
7: -
0
        18                    As used in this Complaint, the word "Defendant" shall refer to all Defendants

        111    named in this Complaint.

        20            5.      Defendant Ford Motor Company ("Ford") is a corporation organized and in

        21     existence under the laws of the State of Delaware and registered with the California Department

        22     of Corporations to conduct business in California. At all times relevant herein, Ford was

        23     engaged in the business of designing, manufacturing, constructing, assembling, marketing,

        24     distributing, and selling automobiles and other motor vehicles and motor vehicle components

        25     in Los Angeles County and other locations within California.

        26            6.      The causes of action to this Complaint arise out of the warranty obligations of

        27     Ford for a vehicle purchased by Plaintiff and for which Ford issued a written warranty. Plaintiff

        28     also alleges that Ford concealed a known defect from Plaintiff: A defective component known


                                             COMPLAINT; JURY TRIAL DEMANDED
          Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 5 of 38 Page ID #:10



                as the "DPS6 PowerShift Transmission" (hereinafter "PowerShift Transmission"). This

            2   Powershift Transmission is installed by Ford in its 2011-2015 "Fiesta" model automobiles, and

            3   its   2012-2015 "Focus" model automobiles. As detailed below, Ford also misrepresented to

            4   Plaintiff the workings, performance, and reliability of said PowerShift Transmission.

            5            7.     Plaintiff is ignorant of the true names and capacities of the Defendants sued under

            6   the fictitious names DOES ito 10, and said DOES are sued pursuant to Code of Civil Procedure

            7   section 474. When Plaintiff becomes aware of the true names and capacities of the Defendants

            8   sued as DOES I to 10, Plaintiff will amend this Complaint to state their true names and

            9   capacities.

           10            8.     All acts of corporate employees as alleged were authorized or ratified by an
C-,        11   officer, director or managing agent of the corporate employer.

           12            9.     Each Defendant whether actually or fictitiously named herein, was the principal,

           13   agent, (actual or ostensible), or employee of each other Defendant and in acting as such principal

          14    or within the course and scope of such employment or agency, took some part in the acts and

          15    omissions hereinafter set forth by reason of which each Defendant is liable to Plaintiff for the

          16    relief prayed for herein.

U)    .   17             10.   On or about October i, 2016, Plaintiff purchased a 2016 Ford Fiesta vehicle,
C
0         18    Vehicle Identification Number 3FADP4EJOGMI36I77 (hereafter the "Vehicle"), which was

          19    manufactured and/or distributed by Defendant. Express warranties accompanied the sale of the

          20    Vehicle to Plaintiff by which Ford undertook to preserve or maintain the utility or performance

          21    of Plaintiffs Vehicle or provide compensation if there was a failure in such utility or

          22    performance. The Vehicle was purchased or used primarily for personal, family, or household

          23    purposes.

          24             11.   The Vehicle was delivered to Plaintiff with serious defects and nonconformities

          25    to warranty and developed other serious defects and nonconformities to warranty including, but

          26    not limited to a defective transmission as detailed, infra.

          27

          28

                                                                  2
                                              COMPLAINT; JURY TRIAL DEMANDED
         Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 6 of 38 Page ID #:11



                                             The PowerShift Transmission Defect

           2           12.    The Vehicle was manufactured by Ford and delivered to Plaintiff with a

           3 II PowerShift Transmission. Ford offered the PowerShift Transmission as the sole "automatic

          ru   transmission" option in the Vehicle.

           5                  Contrary to Ford's option description, the PowerShift Transmission is neither a

           6   conventional automatic transmission, nor a conventional manual transmission. Instead, the

           7   Powershift Transmission is a "computer-automated" manual transmission.

           8                  Conventional manual transmissions use a driver-controlled clutch, typically by

           9   way of a clutch foot pedal. By depressing and releasing this clutch foot pedal, the driver causes

          10   the clutch mechanically to engage and disengage the engine from the transmission, which allows
0
               the vehicle to continue to travel while the driver manually changes gears. Because such a clutch
A1        12   mechanism allows for transfer of virtually all of the engine's power to the transmission, a
c'        13   properly designed and operating manual transmission is highly efficient. However, proper

          14   operation of a manual transmission can be difficult for less-experienced drivers and can result

          15   in the vehicle jerking or shuddering improper operation. As a result, conventional manual

          16   transmissions are disfavored by some consumers.
-    z
p..
cn                            In contrast, conventional automatic transmissions relieve the driver from
C
          18   operating the clutch, typically through the use of a fluid-filled device called a torque converter.

         19    The torque converter substitutes for the manual transmission's clutch, transmitting power from

         20    the engine to the transmission through a fluid medium. While automatic transmissions offer

         21    increased comfort and convenience, they are generally less fuel efficient, and are slower-

         22    shifting, than manual transmissions, because the torque converter transfers power through fluid

         23    less efficiently than a mechanical clutch.

         24                   Due to these marketing/customer preference and engineering constraints, Ford

         25    marketed and sold its PowerShift Transmission as an "automatic transmission" that offered the

         26    "Best of Both Worlds"   -   e.g., a combination of a manual transmission's efficiency and fuel

         27    economy with an automatic transmission's ease of operation and driver convenience. Consistent

         28    with this, Ford internally refers to the Powershift Transmission as the "DPS6 automatic


                                             COMPLAINT; JURY TRIAL DEMANDED
      Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 7 of 38 Page ID #:12



          I I I transmission."

          2                      In truth, the PowerShift Transmission, despite Ford's representations to

          3    consumers, is a manual transmission in terms of it having a clutch that must be disengaged to

          4   shift gears. The Powershift Transmission has no torque converter; instead, it uses two

          5   mechanical clutches to engage/disengage the engine from the transmission. In turn, the

          6   engagement and disengagement of the two clutches, and the shifting of the gears, is controlled

          7   by "Transmission Control Modules" ("TCMs"). These TCMs are programmable computers that

          8   process information from various sensors that monitor the vehicle's condition and driving

          9   conditions (e.g., engine R.P.M.; load), and shift gears based on the TCM's programming.

       10     Further, whereas similar "automated manual" transmissions on the market use "wet" clutches

              bathed in oil, Ford's PowerShift Transmission clutches operate "dry" and lack the oil pumps

A1     12     and other components of a wet clutch system.

       13                        Ford designed the PowerShift Transmission in an effort to meet heightened

       14     governmental and consumer expectations for fuel economy, performance, convenience, and

 j     15     efficiency. Ford designed and marketed its PowerShift Transmission as a more advanced and

      1   6   fuel-efficient automatic transmission. According to Ford's press release dated March 10, 2010,

!'I       :   "PowerShift, with dry-clutch facings and new energy-saving electromechanical actuation for

      18      clutches and gear shifts saves weight, improves efficiency, increases smoothness, adds

      19      durability and is sealed with low-friction gear lubricant for the life of the vehicle. The

      20      transmission requires no regular maintenance."

      21                     In theory, a computer-controlled, automated manual transmission may provide

      22      the convenience of an automatic transmission without sacrificing the fuel efficiency and shift

      23      speed of a manual transmission. In practice however, Ford's PowerShift Transmission is

      24      plagued by numerous problems and safety concerns.

      25                     Plaintiff is informed and believes, and based thereon alleges, that the PowerShift

      26      Transmission is defective in its design and/or manufacture. This can result in various problems,

      27      including, but not limited to, sudden acceleration, delayed acceleration, hesitation on

      28      acceleration, difficulty stopping the vehicle, jerking, bucking and kicking, shuddering on
                                                               4
                                              COMPLAINT; JURY TRIAL DEMANDED
      Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 8 of 38 Page ID #:13



            acceleration, lack of power, delayed downshifts, transmission fluid leaks, and/or premature

        2   wear of the internal components (collectively, the "Transmission Defect").

        3                  The Transmission Defect causes unsafe conditions in vehicles equipped with the

            PowerShift Transmission, including, but not limited to suddenly lurching forward, delayed

        5   acceleration, and sudden loss of forward propulsion. These conditions present a safety hazard

        6   because they severely affect the driver's ability to control the car's speed, acceleration, and

        7   deceleration. For example, these conditions make it difficult to safely merge into traffic. Even

        8   more troubling, the Transmission Defect can cause the vehicle to fail to downshift and

        9   decelerate when the brake pedal is depressed. Instead, the PowerShift Transmission continues

       10   to transfer power to the transmission, and even surges the engine's R.P.M.s. As a result, drivers

       11   of vehicles equipped with the PowerShift Transmission have reported their vehicles lurching

       12   forward into intersections at red lights despite their braking efforts to stop the car.
,71    13                  On information and belief, the Transmission Defect also causes premature wear
r.,

       14   to the PowerShift Transmission's clutch plates and other components, which results in
0.'    15   premature transmission failure and requires expensive repair, including premature transmission

       16   replacement.
-


       17                  As early as 2010, Ford knew or should have known that the PowerShift
C
c)    18    Transmission contained one or more design and/or manufacturing defects that negatively affect

      19    drivability and caused safety hazards.

      20                   Plaintiff is informed and believes, and based thereon alleges, that prior to the sale

      21    of the Vehicle, Ford knew, or should have known about the Transmission Defect through its

      22    exclusive knowledge of non-public internal data about the Transmission Defect, including: pre-

      23    releasing testing data; early consumer complaints about the Transmission Defect to Ford's

      24    dealers who are Ford's agents for vehicle repairs; dealership repair orders; testing conducted in

      25    response to those complaints; "Technical Service Bulletins" ("TSBs") developed by Ford and

      26    communicated to its dealers and authorized repair facilities; the existence of substantially

      27    identical defects in substantially identical European and Australian model vehicles released

      28    prior to Ford's marketing and sale of the PowerShift Transmission domestically; and other

                                                               11
                                          COMPLAINT; JURY TRIAL DEMANDED
          Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 9 of 38 Page ID #:14



                 internal sources of information possessed exclusively by Ford and its agents. Nevertheless, Ford

            FA   and its agents have actively concealed the Transmission Defect, and failed to disclose this defect

            3    to Plaintiff at the time of purchase of the Vehicle and thereafter.

            4                      Before offering vehicles equipped with the PowerShift Transmission in the

            5    United States, Ford offered substantially identical vehicles, equipped with a similar dual-clutch

            6    transmission, in Europe and Australia, albeit with wet clutches (i.e., clutches bathed in oil, as

            7    described above). Although the domestic version of the PowerShift Transmission utilizes dry

            8    clutches as opposed to the European and Australian version's wet clutches, Ford acknowledges

            9    that the PowerShift Transmission offered for sale in the United States is "derivative" of the

           10    design from the European and Australian models. This is significant, as the European and
C-,
           11    Australian versions of the dual-clutch transmission suffered from defects and performance

           12    issues similar to the Transmission Defects in the Powershift Transmission known to Ford as

-     ?
           13    alleged herein.

           14                  In addition to obtaining years of feedback and testing from its European and
0          15    Australian dual-clutch transmission, according to Ford, its team:
zE         16                  ...logged approximately three years or 6,000 man-hours of computer aided
-z

cn         17                  mathematical modeling, simulation and analysis of engine speeds, torque
C
C-,        18                  and clutch capacity in only 24 months real time to prove the THF concept

           19                  was production ready.

          20                   In addition, Ford boasted about its extensive testing of the vehicle in its

          21     marketing brochures that were publicly distributed:

          22                   Obsessive was the starting point. You'll enjoy every drive because Focus

          23                   engineers obsessed over every last detail. Focus was thoroughly tested in an

          24                   assortment of harsh environments and situations to make sure you get a car

          25                   beyond your wildest imagination.

          26                   The PowerShift Transmission uses a program called "Torque Hole Filling"

          27     ("THF"), which is a combination of computer algorithms and computer-aided tools to fill the

          28     "torque hole," which is commonly perceived as hesitation while shifting. To promote sales,

                                                                  11
                                               COMPLAINT; JURY TRIAL DEMANDED
      Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 10 of 38 Page ID #:15



         I   Ford claims its THF technology would create a smoother-driving experience for the customer.

         2                  Despite these claims, consumers have not experienced a smoother driving

        3    experience fromTHF, or from any other technology incorporated in the PowerShift

        4    Transmission. Multiple reviews in automotive journals and customer complaints have

        5    documented and confirmed that the PowerShift Transmission has continuously exhibited the

        6    Transmission Defect malfunctions, maladjustments, and nonconformities of which Plaintiff

        7    now complains.

        8                   For example, in a 2011 New York Times review of the Ford Focus, the reviewer

        9    stated that "Ford programmed the PowerShift Dual-clutch transmission to change gears in odd

             and infuriating ways" and that "[t]he transmission is often in the wrong gear at the wrong time,
0
             resulting in jerks, pauses and lethargic acceleration."
A1     12                   In response to these criticisms, Greg Burgess, an engineer at Ford, conceded in

- -    13    the same New York Times article that "[i]t is quite a challenge to deliver something that is very,
çz.
z!'    14    very fuel efficient and yet feels like a conventional automatic, and there are some balances and

       15    some trade-offs that we make."

—z
       16                   In response to complaints about the Transmission Defect, in 2010 and 2011, Ford
'C
cn     17    issued several Technical Service Bulletins ("TSBs") to its dealers and authorized repair
C
       18    facilities acknowledging defects in the PowerShift Transmission. Ford's TSB from September

       19    2010 covering the 2011 Ford Fiesta, informed dealers and service personnel of "concerns such

       20    as no engagement or intermittent no engagement in Drive or Reverse when shifting from Park

       21    to Drive or Reverse, grinding noise during engagement, and/or check engine light with

       22    transmission control module (CM) diagnostic trouble code     ..   ....

       23                   Similarly; Ford's TSB released on January 1, 2011, covering the- 2011 Ford

       24    Fiesta with the PowerShift Transmission, informed dealers and service personnel of problems

       25    with the PowerShift Transmission causing "a loss of power, hesitation, surge, or lack of throttle

       26    response while driving."

       27                   Ford's TSB from March 31, 2011 also covering the 2011 Ford Fiesta informs

       28    dealers of problems where the PowerShift Transmission "exhibit[s] a rattle/grind noise in
                                                              7
                                          COMPLAINT; JURY TRIAL DEMANDED
          Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 11 of 38 Page ID #:16



                  reverse only."

             2            35.      Ford issued two separate TSBs in May 2011, both covering the Ford Fiesta.
            3     These TSBs addressed problems with the PowerShift Transmission including "concerns in

            4    Drive or Reverse when shifting from Park to Drive or reverse, no engagement, delayed

            5    engagement, intermittent engagement, noise during engagement.           .   .




            6            36.       Another Ford TSB released in September 2011 advised dealers to reprogram the
            7    transmission computer if 2011 Ford Fiesta owners complained about "hesitation when

            8    accelerating from a low speed after coast down, harsh or late upshift, harsh shifting during low-

            9    speed tip-in or tip-out maneuvers and/or engine r.p.m. flare when coasting to a stop."
           10            37.       The 2011 Ford Focus also was the subject of a September 2011 Ford TSB, which
C;
                 informed dealers and service personnel of transmission problems including: "RPM flare on
&S'        12    deceleration coming to a stop, rough idle on deceleration coming to a stop, intermittent engine
      -


           13    idle fluctuations at a stop, intermittent vehicle speed control inoperative, intermittent harsh
ri

           14    engagement/shift.     .   .




           15            38.       In May of 2012, Ford issued a "Customer Satisfaction Program: Program

 2O
           16    Number 12837." In a letter sent to 2012 Ford Focus drivers, Ford indicated that drivers "may

           17    experience rough or jerky automatic transmission shifts. In addition, the vehicle may experience
C
C;         18    roll back when the driver is transitioning from the brake pedal to the accelerator pedal while on

           19    a slight incline." Significantly, Ford did not issue a recall and did not warn drivcrs of the safety

           20    risks associated with these known problems.

           21            39.     Because Ford will not notify the public that the PowerShift Transmission is
           22    defective, Plaintiff (as well as members of the public) is subjected to dangerous driving

           23    conditions that often occur without warning.

           24            40.     Ford knew about, and concealed, the Transmission Defect present in the Vehicle,
           25    along with the Transmission Defect's attendant dangerous safety and drivability problems, from
           26    Plaintiff at the time of sale, repair, and thereafter. In fact, instead of repairing the defects in the

           27    PowerShift Transmission, Ford either refused to acknowledge their existence (for example,

           28    instructing service personnel at Ford dealers to communicate to customers that symptoms

                                                                     8
                                                COMPLAINT; JURY TRIAL DEMANDED
    Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 12 of 38 Page ID #:17



              caused by the Transmission Defect were "normal" or "normal operating characteristics" of the

      2       transmission), or performed superficial and ineffectual software upgrades that simply masked

      3       the symptoms of the Transmission Defect.

      4               41.    If Plaintiff knew about these defects at the time of sale, Plaintiff would not have

      S       purchased the Vehicle or would have paid substantially less for it.

      6               42.    As a result of Plaintiffs reliance on Ford and its agent's omissions and/or

      7       misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value to the

      8       Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

      9       actual damages in that the Vehicle's transmission is substantially certain to fail before its

     10       expected useful life has run.
0    II                       Ford Had Exclusive Knowledge of the Transmission Defect

     12              43.     Ford had superior and exclusive knowledge of the Transmission Defect, and

     13       knew or should have known that the Transmission Defect was not known or reasonably

     14       discoverable by Plaintiff; before Plaintiff purchased the Vehicle.

     15              44.     Plaintiff is informed and believes, and based thereon alleges, that before Plaintiff
     16       purchased the Vehicle, and since at least 2010, Ford knew about the Transmission Defect

     17       through sources not available to consumers, including pre-release testing data, early consumer

     18       complaints about the Transmission Defect to Ford and its dealers, testing conducted in response

     19       to those complaints, high failure rates and replacement part sales data, aggregate data from Ford

     20       dealers, among other internal sources of aggregate information about the Transmission Defect

     21       including, but not limited to, similar defects in the substantially identical European and

     22   I   Australian models.

     23              45.    Before the Vehicle was available for sale in the United States, Ford offered the

     24       same vehicles, equipped with a similar dual-clutch transmission, in Europe and Australia.

     25       Although the United States version utilizes dry clutches as opposed to the European and

     26       Australian version's wet clutches, Ford acknowledged in its own press release that the

     27       PowerShift Transmission offered for sale in the United States is a "derivative" of the design of

     28       the European and Australian models. European and Australian versions of the dual-clutch


                                              COMPLAINT; JURY TRIAL DEMANDED
    Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 13 of 38 Page ID #:18



          I   transmission suffered from similar defects as alleged herein.

      2               46.    In addition to having access to years of analysis and feedback concerning the

      3       prior dual-clutch design, Ford also acknowledged in its own press releases the extensive pre-

      4       release testing and computer aided modeling, simulation, and analysis it conducted before
      5       bringing the PowerShift Transmission to the United States market.

      6               47.    Ford was also aware of the Transmission Defect through the numerous

      7       complaints it received, both from consumers and from automotive journalists, who roundly

      8       criticized the performance of the PowerShift Transmission. Indeed, a July 15, 2011 New York

      9       Times review of the Ford Focus criticized the PowerShift transmission's "jerks, pauses and

     10       lethargic acceleration." In that same article, Greg Burgess, a Ford engineer, admitted that Ford
     11       made "trade-offs" in terms of drivability in order to "deliver something that is very, very fuel

     12       efficient."

     13              48.     The review went on to state: "the logical explanation is that they [the Ford
     14       Engineers] were given a fuel economy target and no option but to meet it. One might wonder
0    '5       why a top executive didn't step in to keep the transmission from reaching market."

     16              49.     The existence of the Transmission Defect is a material fact that a reasonable
     17       consumer would consider when deciding whether to purchase or lease a vehicle equipped with

     18       a PowerShift Transmission. Had Plaintiff known that the Vehicle was equipped with a defective

     19       transmission, he would not have purchased the Vehicle equipped with the PowerShift

     20       Transmission or would have paid substantially less for it.

     21              50.     Reasonable consumers, like Plaintiff, reasonably expect that a vehicle's

     22       transmission is safe, will function in a manner that will not pose a safety hazard, and is free

     23       from defects. Plaintiff further reasonably expects that Ford will not sell or lease vehicles with

     24       known safety defects, such as the Transmission Defect, and will disclose any such defects to its

     25       consumers when it learns of them. He did not expect Ford to fail to disclose the Transmission

     26       Defect to him and to continually deny the defect.

     27                     Ford's Failure to Disclose the PowerShift Transmission Defect

     28              51.    Ford has never disclosed the Transmission Defect to Plaintiff prior to the

                                                               V
                                           COMPLAINT; JURY TRIAL DEMANDED
      Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 14 of 38 Page ID #:19



            purchase of the Vehicle or at any point during ownership of the Vehicle, and Ford has never

        2   instructed its dealerships to disclose the Transmission Defect to drivers or potential purchasers

        3   or lessees of vehicles equipped with the PowerShift Transmission.

        4                  The Transmission Defect was not known or reasonably discoverable by Plaintiff

        5   before he purchased the Vehicle; or without experiencing the defect first hand and exposing

        6   himself to an unreasonable safety risk.

        7                  Ford has remained silent even as it issued service bulletins, conducted internal

        8   investigations, and witnessed the failure of the transmission in earlier models of their vehicles

        9   distributed in Europe and Australia.

       10                  Ford's refusal to publicly acknowledge the Transmission Defect created
C-)         widespread confusion. Ford's failure to notify consumers, dealerships, or auto-technicians
CLI    11

       12   prevents the PowerShift Transmission problem from being efficiently diagnosed. Drivers are

       13   led to believe that the problems they are experiencing with the transmission in their vehicle are

       14   actually "normal characteristics" of the transmission. Likewise, the lack of information makes

       15   it less likely that dealerships and auto technicians will be able to diagnose and fix and document

       16   the Transmission Defect or advise Plaintiff about the dangers of driving the Vehicle.

       17                  As a result of Ford's inaction and silence, Plaintiff was entirely unawarc that hc
C-,    18   purchased and continued to drive, an unsafe and unreliable vehicle. As Ford knows, a reasonable

       19   person would consider the Transmission Defect important and would not purchase or lease a

       20   vehicle equipped with the Transmission Defect were the defect disclosed in advance or would

       21   pay substantially less for the vehicle.

       22                      Ford Has Actively Concealed the Transmission Defect

       23                  While Ford has been fully aware of the Transmission Defect affecting the

       24   Vehicle, Ford and its agents actively concealed the existence and nature of the Transmission

       25   Defect from Plaintiff at the time of purchase, repair, and thereafter. Specifically, Ford failed to

       26   disclose or actively concealed at and after the time of purchase or repair:

       27      a. any and all known material defects or material nonconformity of the Vehicle, including

       28          the Transmission Defect in the PowerShift Transmission;


                                          COMPLAINT; JURY TRIAL DEMANDED
        Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 15 of 38 Page ID #:20



                      The Vehicle and its PowerShift Transmission, were not in good working order, were

          2           defective, and were not fit for the intended purposes; and

          3           The Vehicle and its PowerShift Transmission were defective, despite the fact that Ford

                      learned of such defects through alarming failure rates, customer complaints, as well as

          5           through other internal sources as early as 2010.

          6                    As a result of the Transmission Defect, Ford was inundated with complaints

          7   regarding the PowerShift Transmission. In July 2011, Ford implemented a communications

          8   strategy intended to enlighten consumers about some of the behavior characteristics of the

          9   PowerShift Transmission in order to "improve customer expectations." In a memo with

         10   instructions sent to Ford dealers and service personnel, which Ford intended its dealers and
0
         11   service personnel to communicate to consumers, Ford noted that some of the common and

         12   normal characteristics of the PowerShift Transmission include double clicking metal sounds,
ci       13   coast down whine, low speed grinding, and reverse gear whine.

         14                    However, despite Ford's public insistence that these behavioral characteristics of

         IS   the PowerShift Transmission were normal, in 2010 and 2011, Ford issued several TSBs to its
.1

         16   dealers in the United States acknowledging defects in the PowerShift Transmission. Ford's TSB
-   z
         17   from September 2010, covering the 2011 Ford Fiesta, informs dealers how to address and
0
0        18   attempt to repair the PowerShift Transmission in response to "concerns such as no engagement

         19   or intermittent no engagement in Drive or Reverse when shifting from Park to Drive or Reverse,

         20   grinding noise during engagement, and/or a check engine light with transmission control module

         21   (TCM) diagnostic trouble code     .   .   .




         22                    Ford's TSB released on January 1, 2011, covering the 2011 Fiesta with the

         23   PowerShift Transmission, informs dealers of problems with the PowerShift Transmission

         24   causing "a loss of power, hesitation, surge, or lack of throttle response while driving."

         25                    Ford's TSB from March 31, 2011, also covering the 2011 Ford Fiesta, informs

         26   dealers of problems where the PowerShift Transmission "exhibit[s] a rattle/grind noise in

         27   reverse only."

         28                    Ford issued two separate TSBs in May 2011, both covering the Ford Fiesta.


                                             COMPLAINT; JURY TRIAL DEMANDED
      Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 16 of 38 Page ID #:21



             These TSBs addressed problems with the PowerShift Transmission including "concerns in

        PA   Drive or Reverse when shifting from Park to Drive or reverse, no engagement, delayed

        93   engagement, intermittent engagement, noise during engagement.        .   .




        El             62.   On information and belief, another Ford TSB released in September 2011

        5    advised dealers to reprogram the transmission computer if 2011 Fiesta owners complained about

        6    "hesitation when accelerating from a low speed after coast down, harsh or late 1-2 upshift, harsh

        7    shifting during low-speed tip or tip-out maneuvers and/or engine r.p.m. flare when coasting to

        8    a stop."

        9              63.   The 2012 Ford Focus was the subject of a Ford TSB in September 2011, which

       10    informed dealers of transmission problems including: "RPM flare on deceleration coming to a
0
       11    stop. Rough idle on deceleration coming to a stop, intermittent engine idle fluctuations at a stop,

       12    intermittent vehicle speed control inoperative, [and] intermittent harsh engagement/shift.    .   .




       13              64.   In December of 2011, Motor trend magazine called these efforts by Ford a

       14    "stealth upgrade" and noted that while "[t]here's no official recall or service campaign
0.•    15    anybody who complains or requests an upgrade at the dealership can have their powertrain

       16    control computer re-flashed."
- £

UD     17              65.   On information and belief, the software upgrades recommended and encouraged
C
0      18    by the various TSBs issued by Ford were completely ineffective at addressing the Transmission

       19    Defect.

       20              66.   When consumers present vehicles equipped with the PowerShift Transmission to

       21    an authorized Ford dealer for repair to the transmission, rather than inform consumers of the

       22    Transmission Defect or conclusively repair the problem under warranty, Ford's dealers and

       23    authorized repair facilities either inform consumers that their vehicles are functioning properly,

       24    or perform superficial and ineffectual software updates that delay or mask the manifestation of

       25    the Transmission Defect in an attempt to avoid more comprehensive and expensive repair or

       26    replacements under the warranty.

       27           67.      To this day, Ford still has not notified Plaintiff that the Vehicle suffers from a

       28    systemic defect that causes the transmission to malfunction.


                                           COMPLAINT; JURY TRIAL DEMANDED
      Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 17 of 38 Page ID #:22



         I        All Statute of Limitations Periods are Tolled by the Discovery Rule and the Doctrine of

         2                                         Fraudulent Concealment

         3                    Ford misrepresented the qualities of the PowerShift Transmission in the Vehicle

         4    to Plaintiff at the time of the sale of the Vehicle. Ford also concealed the fact that the PowerShift

         5 I Transmission was defective.

        6                     Ford continued to misrepresent its ability to repair the Vehicle in conformity with

        7     the warranty throughout the warranty period.

        8                     At all relevant times, Ford was aware of the defects in the PowerShift

        9     Transmission.

       10                     As described in more detail, supra, as early as 2010, Ford began issuing significant
0
       11     technical service bulletins to its authorized dealers explaining the widespread issues with the

       12     PowerShift Transmission. At no point prior to the sale of the Vehicle to Plaintiff or during

       13     Plaintiffs ownership of the Vehicle did Ford or an authorized dealer ever inform Plaintiff of the

       14    ongoing defect or the fact that Plaintiffs Vehicle was not actually equipped with an automatic
0.'    15    transmission.

       16                     Ford had a duty to disclose the concealed facts alleged above because Ford knew

       17    that Plaintiff did not know a material fact and further knew that such facts were not readily
V      18    accessible to Plaintiff because Ford actively concealed those facts.

       19                     Ford had a duty to disclose the concealed facts alleged above because Ford made

       20    misrepresentations in its marketing materials and window stickers and through its authorized sales

       21    representatives about the quality, characteristics, and safety of the PowerShift Transmission.

       22                     Ford had a duty to disclose the concealed facts alleged above because Ford actively

       23 I concealed material facts in order to induce a false belief.

       24                     Ford intended for Plaintiff to rely on those misrepresentations to conceal the fact

       25    that the defective PowerShift Transmission could not be repaired.

       26                     Prior to the sale of the Vehicle, and at all times thereafter, Defendant therefore

       27    failed to disclose the existence of the Vehicle's inherent defects to Plaintiff, and Defendant failed

       28    to disclose its inability to repair these inherent defects, which prevented the Vehicle from
                                                                14
                                            COMPLAINT; JURY TRIAL DEMANDED
      Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 18 of 38 Page ID #:23



             conforming to its applicable warranties. In effect, after the sale of the Vehicle, Defendant

        2    fraudulently concealed from purchasers and lessees, including Plaintiff, the fact that the dealers

        3   were not properly repairing the defects to the PowerShift transmission, and knew that the limited

        4   work that Ford had authorized its dealerships to perform on those vehicles would not properly

        5    repair them. Ford also continued to conceal the fact that Plaintiffs Vehicle was not in fact

        6   equipped with an automatic transmission as advertised.

        7           77.     Because Ford failed to disclose these foregoing facts to Plaintiff, all statute of

        8   limitations periods with respect to the sale of the Vehicle were tolled by the doctrines of fraudulent

        9   concealment, the delayed discovery rule, and/or equitable tolling. As alleged herein. Ford

       10   wrongfully concealed the fact:
0
       11       1) that the Vehicle was equipped with a manual transmission (the PowerShift
t1r
       12           Transmission), and

       13       2) that its dealerships were making inadequate repairs that were incapable of addressing
r
       14           the root cause of the Vehicle's malfunctions.
0      15           78.     Plaintiff did not discover the operative facts that are the basis of the claims alleged
       16   herein because the facts were concealed in confidential and privileged documents, which a
-

cn     17   consumer would not know about and could not obtain.
0
0      18           79.     No amount of diligence by Plaintiff could have led to the discovery of these facts

       19   because they were kept secret by Ford and therefore, Plaintiff was not at fault for failing to

       20   discover these facts.

       21           80.     Plaintiff did not have actual knowledge of facts sufficient to put him on notice.

       22   Plaintiff did not know, or could have known, about Ford's inability to repair the defects in its

       23   PowerShift Transmission because, as alleged above, Ford kept this information highly

       24   confidential, and its dealership assured Plaintiff that its repairs were effective.

       25   All Statute of Limitations Periods are Tolled by the Tolling Doctrine Established in American

       26   Pipe & Construction Co. v. Utah (1974) 414 U.S. 538 As a Result of the Class Action Vargas

       27                                         v. Ford Motor Company

       28          81.     Plaintiff gave timely notice of Plaintiffs claims against Ford in the present action


                                           COMPLAINT; JURY TRIAL DEMANDED
       Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 19 of 38 Page ID #:24



             as a putative class member in a class action, Vargas v. Ford Motor Company, United States

         2   District Court, Central District of California, Case No. 2:12-cv-08388 ABC (FFMx), which was

         3   filed on September 28, 2012. That action was filed within three years of the date of Plaintiffs

         4   discovery of his claims against Ford in the present action, as previously described in detail above.

         5                   There is no prejudice to Ford in gathering evidence to defend against Plaintiffs

         6   individual claims because the class definition in the class action complaint within which Plaintiff

         7   was a putative class member and the allegations in the class action lawsuit, Vargas v. Ford Motor

         8   Company, United States District Court, Central District of California, Case No. 2:12-cv-08388

         9   ABC (FFMx), put Ford on notice of the facts that give rise to Plaintiffs individual action, the

        10   witnesses necessary for Ford to defend Plaintiffs individual action, and the causes of action
0       11   against Ford asserted in Plaintiffs individual action.
crc     12                   Vargas v. Ford Motor Company, United States District Court, Central District of

        13   California Case No. 2:12-cv-08388 ABC (FFMx), alleged the same or substantially similar

        14   material facts on behalf of Plaintiff as a putative class member as are being alleged by Plaintiff
0.      15   in the present individual action.
.1



        16                   The facts alleged in Vargas v. Ford Motor Company, United States District Court,
-z

cn      17   Central District of California, Case No. 2:12-cv-08388 ABC (FFMx),- are substantially similar,
rc -
C
0       18   if not identical to the facts alleged herein.

        19                   The allegations in Vargas v. Ford Motor Company, United States District Court,

        20   Central District of California, Case No. 2:12-cv-08388 ABC (FFMx), are based on the same

        21   subject matter and similar evidence as the instant Complaint. Those allegations concern the same

        22   evidence, memories, and witnesses as the subject matter in the instant Complaint.

        23                   The Vargas class action certainly protected. the efficiency and economy of

        24   litigation because that class action is protecting the rights of thousands of consumers nationwide

        25   through a single action. Consumer class actions regarding defective vehicles brought against

        26   manufacturers are regularly certified, making a class action lawsuit an efficient means of pursuing

        27   such claims.

        28                  The tolling of Plaintiffs individual statute of limitations encourages the protection


                                             COMPLAINT; JURY TRIAL DEMANDED
        Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 20 of 38 Page ID #:25



               of efficiency and economy in litigation as promoted by the class action devise, so that putative

          2    class members would not find it necessary to seek to intervene or to join individually because of

               fear the class might never be certified or putative class members may subsequently seek to rcqucst

          4 II exclusion.

          5            88.     The running of all statute of limitations on each of Plaintiffs claims asserted

          6    against Ford in the present action were therefore tolled under the tolling doctrine established by

          7    American Pipe & Construction Co. v. Utah (1974) 414 U.S. 538 during the entire pendency of

          8    the Vargas class action (i.e., from the date on which the Vargas class action was filed on

          9    September 28, 2012 to the date on which Plaintiff filed the instant action).

         rol   All Statute of Limitations Periods are Tolled By The California Doctrine of Equitable Tolling
C-,
                                as a Result of the Class Action Vargas v. Ford Motor Company
cAl      12                    Plaintiff gave timely notice of Plaintiffs claims against Ford in the present action
c•       13    as a putative class member in a class action, Vargas      ','.   Ford Motor Company, United States
r
1aiE.
         14    District Court. Central District of California, Case No. 2:12-cv-08388 ABC (FFMx), which was

         15    filed on September 28, 2012. That action was filed within three years of the date of Plaintiffs

         16    discovery of his claims against Ford in the present action, as previously described in detail above.

         17                   There is no prejudice to Ford in gathering evidence to defend against Plaintiffs

         18    individual claims because the class definition in the class action complaint within which Plaintiff
         19    was a putative class member and the allegations in the-class action lawsuit, Vargas v. Ford Motor

         20    Company, United States District Court, Central District of California, Case No 2:12-cv-08388

         21    ABC (FFMx), put Ford on notice of the facts that give rise to Plaintiffs individual action, the

         22    witnesses necessary for Ford to defend Plaintiffs individual action. and the causes of action

         23    against Ford asserted in Plaintiffs individual action.

         24                   Vargas v. Ford Motor Company, United States District Court, Central District of

         25    California, Case No 2:12-cv-08388 ABC (FFMx), alleged the same or substantially similar

         26    material facts on behalf of Plaintiff as a putative class member as are being alleged by Plaintiff

         27    in the present individual action.

         28                   The facts alleged in Vargas v. Ford Motor Company, United States District Court,

                                                                 17
                                              COMPLAINT; JURY TRIAL DEMANDED
         Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 21 of 38 Page ID #:26



           1   Central District of California, Case No 2:12-cv-08388 ABC (FFMx), are substantially similar, if

           2   not identical to the facts alleged herein.

           3           93.    The allegations in Vargas v. Ford Motor Company, United States District Court,

           4   Central District of California, Case No 2:12-cv-08388 ABC (FFMx), are based on the same

           5   subject matter and similar evidence as the instant Complaint. Those allegations concern the same

           6   evidence, memories, and witnesses as the subject matter in the instant Complaint.

           7           94.    The Vargas class action certainly protected the efficiency and economy of

           8   litigation because that class action is protecting the rights of thousands of consumers nationwide

           9   through a single action. Consumer class actions regarding defective vehicles brought against

          10   manufacturers are regularly certified, making a class action lawsuit an efficient means of pursuing
0
          11   such claims.

          12           95.    Plaintiff acted reasonably and in good faith in filing the instant action. Shortly after

          13   discovering Ford's fraudulent behavior, Plaintiff filed the instant action to pursue his individual

          14   rights without delay.
-



0.'       15          96.     The tolling of Plaintiffs individual statute of limitations encourages the protection

          16   of efficiency and economy in litigation as promoted by the class action devise, so that putative
-    z
cn        17   class members would not find it necessary to seek to intervene or to join individually because of
C
0         18   fear the class might never be certified or putative class members may subsequently seek to request

          19   exclusion.

          20          97.     The running of all statute of limitations on each of Plaintiffs claims asserted

          21   against Ford in the present-action were therefore tolled by American Pipe tolling during the entire

          22   pendency of the Vargas class action (i.e., from the date on which the Vargas class action was filed

          23   on September 28, 2012 to the date on which Plaintiff filed the instant action).

          24          98.     Further, the running of the statute of limitations period applicable to Plaintiffs

          25   fraudulent omission claim continues to be tolled because Ford continues to deny the existence

          26   of the Transmission Defect and its duty to disclose it to consumers, including Plaintiff.

          27          99.     Ford is also equitably estopped from relying on any statute of limitation because

          28   of its concealment of the defective nature of the Vehicle and its PowerShift Transmission.
                                                                  Is
                                              COMPLAINT; JURY TRIAL DEMANDED
     Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 22 of 38 Page ID #:27



       1                  Further, this tolling continued by virtue of Plaintiff having joined as a plaintiff,

       2   after he opted out of the putative Vargas class and before the expiration of any applicable

       3   limitations period, a state court action in Michigan alleging claims based on the Transmission

       4   Defect. (Plaintiff will voluntarily dismiss, or otherwise terminate his involvement in this

       5   Michigan state court action, before proceeding further with this lawsuit.)

       6                                    FIRST CAUSE OF ACTION

       7                               BY PLAINTIFF AGAINST DEFENDANT

       8           VIOLATION OF SUBDIVISION (D) OF CIVIL CODE SECTION 1793.2

       9                  Plaintiff incorporates herein by reference each and every allegation contained in

      10   the preceding and succeeding paragraphs as though herein fully restated and re-alleged.
0
      II                  In connection with the purchase of the Vehicle, Plaintiff received an express

      12   written warranty in which Defendant undertook to preserve or maintain the utility or
E4
      13   performance of the Vehicle or to provide compensation if there is a failure in utility or
rl

      14   performance for a specified period of time. The warranty provided, in relevant part, that in the

      15   event a defect developed with the Vehicle during the warranty period, Plaintiff could deliver

      16   the Vehicle for repair services to Defendant's representative and the Vehicle would be repaired.

      17                  During the warranty period, the Vehicle contained or developed defects,
C
0     18   including but not limited to: sudden acceleration, delayed acceleration, hesitation on

      19   acceleration, difficulty stopping the vehicle, jerking, bucking and kicking, shuddering on

      20   acceleration, lack of power, delayed downshifts, transmission fluid leaks, premature wear

      21   and/or failure of the Vehicle's transmission control module (1CM), powertrain control module

      22   (PCM), and clutch, premature wear of the Vehicle's internal components, and/or any and all

      23   other defects as delineated in the repair orders. Said defects substantially impair the use, value,

      24   or safety of the Vehicle.

      25                  Defendant and its representatives in this state have been unable to service or

      26   repair the Vehicle to conform to the applicable express warranties after a reasonable number of

      27   opportunities. Despite this fact, Defendant failed to promptly replace the Vehicle or make

      28   restitution to Plaintiff as required by Civil Code section 1793.2, subdivision (d) and Civil Code


                                         COMPLAINT; JURY TRIAL DEMANDED
     Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 23 of 38 Page ID #:28



       I   section 1793. 1, subdivision (a)(2).

       2           105. Plaintiff has been damaged by Defendant's failure to comply with its obligations

       3   pursuant to Civil Code section 1793.2, subdivision (d) and Civil Code section 1793.1,

       4   subdivision (a)(2), and therefore brings this cause of action pursuant to Civil Code section 1794.

       5          106. Plaintiff suffered damages in a sum to be proven at trial in an amount that exceeds

       6   $25,000.

       7          107. Defendant's failure to comply with its obligations under Civil Code section

       8   1793.2, subdivision (d) was willful, in that Defendant and its representative were aware that

       9   they were unable to service or repair the Vehicle to conform to the applicable express warranties

      10   after a reasonable number of repair attempts, yet Defendant failed and refused to promptly
0     11   replace the Vehicle or make restitution. Accordingly, Plaintiff is entitled to a civil penalty of

      12   two times Plaintiffs actual damages pursuant to Civil Code section 1794, subdivision (c).

      13          108. Defendant does not maintain a qualified third-party dispute resolution process

      14   which substantially complies with Civil Code section 1793.22. Accordingly, Plaintiff is entitled
-"
0'    15   to a civil penalty of two times Plaintiffs actual damages pursuant to Civil Code section 1794,

      16   subdivision (e).

{n    17          109. Plaintiff seeks civil penalties pursuant to section 1794, subdivisions (c), and (e)
0
0     18   in the alternative and does not seek to cumulate civil penalties, as provided in Civil Code section

      19   1794, subdivision (I).

      20                                  SECOND CAUSE OF ACTION
      21                            BY PLAINTIFF AGAINST DEFENDANT

      22           VIOLATION OF SUBDIVISION (B) OF CIVIL CODE SECTION 1793.2

      23          110. Plaintiff incorporates herein by reference each and every allegation contained in

      24   the preceding and succeeding paragraphs as though herein fully restated and re-alleged.

      25          Ill. Although Plaintiff presented the Vehicle to Defendant's representative in this

      26   state, Defendant and its representative failed to commence the service or repairs within a

      27   reasonable time and failed to service or repair the Vehicle so as to conform to the applicable

      28   warranties within 30 days, in violation of Civil Code section 1793.2, subdivision (b). Plaintiff
                                                            20
                                         COMPLAINT; JURY TRIAL DEMANDED
        Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 24 of 38 Page ID #:29



                did not extend the time for completion of repairs beyond the 30-day requirement.

          2                    Plaintiff has been damaged by Defendant's failure to comply with its obligations

          3     pursuant to Civil Code section 1793.2(b), and therefore brings this Cause of Action pursuant to

          4 F I Civil Code section 1794.

          5                    Plaintiff has rightfully rejected and/or justifiably revoked acceptance of the

          6     Vehicle, and has exercised a right to cancel the purchase. By serving this Complaint, Plaintiff

          7     does so again. Accordingly, Plaintiff seeks the remedies provided in California Civil Code

          I     section 1794(b)(1), including the entire contract price. In the alternative, Plaintiff seeks the

                remedies set forth in California Civil Code section 1794(b)(2), including the diminution in value

         1181   of the Vehicle resulting from its defects. Plaintiff believes that, at the present time, the Vehicle's
0
                value is de minimis.

         12                    Defendant's failure to comply with its obligations under Civil Code section

         13     1793.2(b) was willful, in that Defendant and its representative were aware that they were
Z        14     obligated to service or repair the Vehicle to conform to the applicable express warranties within
-




         15     30 days, yet they failed to do so. Accordingly, Plaintiff is entitled to a civil penalty of two times

         16     Plaintiffs actual damages pursuant to Civil Code section 1794(c).
-   z
         17                                      THIRD CAUSE OF ACTION
C
         18                               BY PLAINTIFF AGAINST DEFENDANT

         19           VIOLATION OF SUBDIVISION (A)(3) OF CIVIL CODE SECTION 1793.2

         20            115. Plaintiff incorporates herein by reference each and every allegation contained in

         21     the preceding and succeeding paragraphs as though herein fully restated and re-alleged.

         22            116. In violation of Civil Code section 1793.2, subdivision (a)(3), Defendant failed to

         23     make available to its authorized service and repair facilities sufficient service literature and

         24     replacement parts to effect repairs during the express warranty period. Plaintiff has been

         25     damaged by Defendant's failure to comply with its obligations pursuant to Civil Code section

         26     1793.2(a)(3), and therefore brings this Cause of Action pursuant to Civil Code section 1794.

         27            117. Defendant's failure to comply with its obligations under Civil Code section

         28     1793.2, subdivision (a)(3) was wilful, in that Defendant knew of its obligation to provide


                                               COMPLAINT; JURY TRIAL DEMANDED
     Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 25 of 38 Page ID #:30



       1   literature and replacement parts sufficient to allow its repair facilities to effect repairs during

       2   the warranty period, yet Defendant failed to take any action to correct its failure to comply with

       3   the law. Accordingly, Plaintiff is entitled to a civil penalty of two times Plaintiffs actual

       4   damages; pursuant to Civil Code section 1794(c).

       5                                   FOURTH CAUSE OF ACTION

       6                             BY PLAINTIFF AGAINST DEFENDANT

       7                        BREACH OF EXPRESS WRITTEN WARRANTY

       8                             (CIV. CODE, § 1791.2, SUBD. (a); § 1794)

       9                   Plaintiff incorporates herein by reference each and every allegation contained in

      10   the preceding and succeeding paragraphs as though herein fully restated and re-alleged.
0     11                   In accordance with Defendant's warranty, Plaintiff delivered the Vehicle to

      12   Defendant's representative in this state to perform warranty repairs. Plaintiff did so within a
ii    13   reasonable time. Each time Plaintiff delivered the Vehicle, Plaintiff notified Defendant and its

      14   representative of the characteristics of the Defects. However, the representative failed to repair
—c

      15   the Vehicle, breaching the terms of the written warranty on each occasion.

      16                   Plaintiff has been damaged by Defendant's failure to comply with its obligations

H     17

      18
           under the express warranty, and therefore brings this Cause of Action pursuant to Civil Code

           section 1794.

      19                   Defendant's failure to comply with its obligations under the express warranty

      20   was willful, in that Defendant and its authorized representative were aware that they were

      21   obligated to repair the Defects, but they intentionally refused to do so. Accordingly, Plaintiff is

      22   entitled to a civil penalty of two times of Plaintiffs actual damages pursuant to Civil Code

      23   section 1794(c).

      24                                    FIFTH CAUSE OF ACTION

      25                             BY PLAINTIFF AGAINST DEFENDANT

      26           BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY

      27                                   (CIV. CODE, § 1791.1; § 1794)

      28                   Plaintiff incorporates herein by reference each and every allegation contained in

                                                            22
                                         COMPLAINT; JURY TRIAL DEMANDED
          Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 26 of 38 Page ID #:31



            I   the preceding and succeeding paragraphs as though herein fully restated and re-alleged.

            2                   Pursuant to Civil Code section 1792, the sale of the Vehicle was accompanied

            3   by Defendant's implied warranty of merchantability. Pursuant to Civil Code section 1791. 1, the

            4   duration of the implied warranty is coextensive in duration with the duration of the express

            5   written warranty provided by Defendant, except that the duration is not to exceed one-year.

            6                   Pursuant to Civil Code section 1791.1 (a), the implied warranty of

            7   merchantability means and includes that the Vehicle will comply with each of the following

            8   requirements: (1) The Vehicle will pass without objection in the trade under the contract

            9   description; (2) The Vehicle is fit for the ordinary purposes for which such goods are used; (3)

           10   The Vehicle is adequately contained, packaged, and labelled; (4) The Vehicle will conform to
0
           11   the promises or affirmations of fact made on the container or label.
cu
cz
           12                   At the time of purchase, or within one-year thereafter, the Vehicle contained or

           13   developed the defects set forth above. The existence of each of these defects constitutes a breach
'.1

           14   of the implied warranty because the Vehicle (1) does not pass without objection in the trade
—c

           15   under the contract description, (2) is not fit for the ordinary purposes for which such goods are

r1    a    16   used, (3) is not adequately contained, packaged, and labelled, and (4) does not conform to the
-     z

UD         17   promises or affirmations of fact made on the container or label.
C
0          18                   Plaintiff has been damaged by Defendant's failure to comply with its obligations

           19   under the implied warranty, and therefore brings this Cause of Action pursuant to Civil Code

           20   section 1794.

           21                                    SIXTH CAUSE OF ACTION

           22            BY PLAINTIFF AGAINST DEFENDANT FORD MOTOR COMPANY

           23                    (Fraudulent Inducement      -   Intentional Misrepresentation)

           24                   Plaintiff incorporates herein by reference each and every allegation contained in

           25   the preceding and succeeding paragraphs as though herein fully restated and re-alleged.

           26                   Ford drafted, produced, and distributed marketing brochures to the public

           27   containing factual representations about the PowerShift Transmission. Ford's marketing brochure

           28   for the Vehicle represented that the PowerShift Transmission had the following qualities:
                                                                   23
                                              COMPLAINT; JURY TRIAL DEMANDED
     Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 27 of 38 Page ID #:32



                               a.      "A PowerShift 6-speed automatic delivers torque to the whccls 100% of

       :'1           the time during shifts, supplying excellent responsiveness."

       3             129. Unfortunately, the Vehicle as delivered to Plaintiff had extremely poor handling

       4     on all roads, as Plaintiffs drive was repeatedly interrupted byjerky shifts and hesitation. Plaintiffs

       5     Vehicle was also not equipped with an "automatic" transmission, contrary to Ford's suggestion

       6     that the transmission is a traditional "automatic." Plaintiffs Vehicle in fact contained an unproven

       7     automated dual clutch manual transmission. Plaintiffs Vehicle did not have seamless gear

       8     changes   -   it experienced jerky gear changes and hesitation between shifts, which necessitated

       9     several repairs and repeated reprogramming of the transmission control module none of which
                                                                                                  -




      10     were sufficient to resolve the Transmission Defect.
0                    130. Ford made such representations regarding the PowerShift Transmission in the

      12     2015 Ford Fiesta despite its extensive internal knowledge of the Transmission Defect and other
cz    13     problems. Ford's knowledge of the Transmission Defect is laid out in detail in paragraphs 43-50.

      '4             131. Ford informed its dealers and authorized service facilities and personnel, about

      15     common behavior characteristics of the PowerShift Transmission in July 2011. In a memo with

      16     instructions sent to Ford dealers and authorized service personnel, Ford noted that some of the
—z
rn    17     common characteristics of the PowerShift Transmission include double clicking metal sounds,
0
      18     coast down whine, low speed grinding, and reverse gear whine. Despite this admission by Ford

      19     to its dealers, repair facilities, and agents, Ford continued to represent to the public that the

      20     PowerShift Transmission offered "great handling on all roads," and "the performance of a

      21     manual," and "seamless gear changes for amazing responsiveness," a wildly different picture
                                                                                      -




      22     from the reality. Ford made the statements in its marketing brochures recklessly and without

      23     regard for their truth.

      24             132. In addition, Ford misrepresented the type of transmission equipped in the Vehicle.

      25     Throughout its marketing brochure, Ford states that the Vehicle is equipped with a 6-speed

      26     automatic transmission. That representation is false. The Vehicle is actually equipped with the

      27     Ford PowerShift Transmission, which is in fact a dual clutch transmission, which operates using

      28     direct mechanical engagement and disengagement similar to a manual transmission. This


                                             COMPLAINT; JURY TRIAL DEMANDED
          Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 28 of 38 Page ID #:33



                information is material for a consumer to know in making a purchasing decision, because unlike

            2   a traditional automatic transmission, Ford's PowerShift dual clutch transmission powers the drive

            3   wheels through a clutch, rather than a torque converter. The use of a clutch can result in a

            4   substantially jerkier ride than that produced using a torque converter, particularly in an unproven

            5   design. Plaintiff would not have purchased the Vehicle had he known the Vehicle's transmission

            6   technology would cause the drive to be jerky, unreliable, and dangerous as a result of the unproven

            7   dual-clutch (rather than automatic) system.

            8            133. Defendants intended that Plaintiff rely on the representations made in the

            9   marketing brochure related to the transmission in inducing Plaintiff to purchase the Vehicle.

           10            134. Plaintiff reasonably relied on Defendant's representations related to the
C-)
           11   transmission being "automatic" and providing a smooth ride because Ford was the manufacturer

           12   of the Vehicle and claimed to have performed and relied upon extensive pre-release testing of the

           13   PowerShift Transmission. Ford was in a superior position of knowledge.
      C
           14            135. Plaintiff was harmed by purchasing a vehicle that he would not have purchased

           15   had he known the true facts about the PowerShift Transmission and the Transmission Defects
I
.-
           16   affe cting it.
-


           17            136. Plaintiffs reliance on Defendants' representations about the transmission qualities
0
C-?        18   was a substantial factor in Plaintiffs harm, as Ford and its agents were the exclusive source of

           19   information about the qualities of the transmission.

           20                                  SEVENTH CAUSE OF ACTION

           21              BY PLAINTIFF AGAINST DEFENDANT FORD MOTOR COMPANY

           22                                        (Fraud by Omission)

           23            137. Plaintiff incorporates herein by reference each and every allegation contained in

           24   the preceding and succeeding paragraphs as though herein fully restated and re-alleged.

           25            138. Ford committed fraud by allowing to be sold to Plaintiff the Vehicle without

           26   disclosing that the Vehicle and its PowerShift Transmission were defective and susceptible to

           27   sudden and premature failure.

           28           139. In particular, Plaintiff is informed, believes, and thereon alleges that prior to


                                              COMPLAINT; JURY TRIAL DEMANDED
     Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 29 of 38 Page ID #:34



                Plaintiff acquiring the Vehicle, Ford was well aware and knew that the PowerShift Transmission

       2   II   installed on the Vehicle was defective but failed to disclose this fact to Plaintiff at the time of

       3        sale and thereafter.'

       4                140. Specifically, Ford knew or should have known that the PowerShift Transmission

       S   11   had the "Transmission Defect." The Transmission Defect presents a safety hazard and is

       6        unreasonably dangerous to consumers because it can suddenly and unexpectedly affect the

       7        driver's ability to control the vehicle's speed, acceleration, and deceleration.

       8                       Plaintiff is informed, believes, and thereon alleges that Ford acquired its

       9        knowledge of the Transmission Defect prior to Plaintiff acquiring the Vehicle, through sources

      10        not available to consumers such as Plaintiff, including but not limited to pre-production and
0               post-production testing data, early consumer complaints about the Transmission Defect made

      12        directly to Ford and its network of dealers, aggregate warranty data compiled from Ford's
&3    13        network of dealers, testing conducted by Ford in response to these complaints, as well as
C

      14        warranty repair and part replacements data received by Ford from Ford's network of dealers,

      15        amongst other sources of internal information.

                               Plaintiff is informed, believes, and thereon alleges that while Defendant Ford

                Motor Company knew about the Transmission Defect, and its safety risks since 2010, if not
Ui

      18        before, Ford nevertheless concealed and failed to disclose the defective nature of the Vehicle

      IN        and its PowerShift Transmission to Plaintiff at the time of sale and thereafter. Had Plaintiff

      20        known that the Vehicle suffered from the Transmission Defect, he would not have purchased

      21        the Vehicle.

      22               143. Indeed, Plaintiff alleges that Ford knew that the Vehicle and its PowerShift

      23        Transmission suffered from an inherent defect, was defective, would fail prematurely, and was

      24        not suitable for its intended use.

      25               144. Ford was under a duty to Plaintiff to disclose the defective nature of the Vehicle

      26        and its PowerShift Transmission, its safety consequences and/or the associated repair costs

      27

      28                 Indeed, Ford has issued various technical bulletins to its dealers (not consumers)
                concerning the defective PowerShift Transmission as outlined in more detail, supra.
                                                                 26
                                               COMPLAINT; JURY TRIAL DEMANDED
      Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 30 of 38 Page ID #:35



            1 because:
        2                   a.     Ford acquired its knowledge of the Transmission Defect and its potential
        3           consequences prior to Plaintiff acquiring the Vehicle, though sources not available to
        4           consumers such as Plaintiff, including but not limited to pre-production testing data,
        5           early consumer complaints about the Transmission Defect made directly to Ford and its
        6           network of dealers, aggregate warranty data compiled from Ford's network of dealers,
        7           testing conducted by Ford in response to these complaints, as well as warranty repair
        8           and part replacements data received by Ford from Ford's network of dealers, amongst
        9           other sources of internal information;
       10                   b.     Ford was in a superior position from various internal sources to know (or
                    should have known) the true state of facts about the material defects contained in
       12           vehicles equipped with PowerShift Transmission; and
       13                   C.     Plaintiff could not reasonably have been expected to learn or discover of
f.1

RC     14           the Vehicle's Transmission Defect and its potential consequences until well after
       15           Plaintiff purchased the Vehicle.
       16                   In failing to disclose the Transmission Defect to Plaintiff, Ford has knowingly
       17    and intentionally concealed material facts and breached its duty not to do so.
41
       18                   The facts concealed or not disclosed by Ford to Plaintiff are material in that a
       19    reasonable person would have considered them to be important in deciding whether or not to
       20    purchase or lease the Vehicle. Had Plaintiff known that the Vehicle and its transmission were
       21    defective at the time of sale, he would not have purchased the Vehicle.
       22                   Plaintiff is a reasonable consumer who does not expect his transmission to fail
       23    and not work properly. Plaintiff further expects and assumes that Ford will not sell or lease
       24    vehicles with known material defects, including but not limited to those involving the vehicle's
       25    transmission, and will disclose any such defect to its consumers before selling such vehicles.
       26                  As a result of Defendant Ford Motor Company's misconduct, Plaintiff has
       27    suffered and will continue to suffer actual damages.
       28
                                                             HFA

                                          COMPLAINT; JURY TRIAL DEMANDED
      Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 31 of 38 Page ID #:36



        1                                             PRAYER

        2          PLAINTIFF PRAYS for judgment against Defendant as follows:

        3                For Plaintiffs actual damages in an amount according to proof ,

        4                For restitution;

        5         C.     For a civil penalty in the amount of two times Plaintiffs actual damages

        6                pursuant to Civil Code section 1794, subdivision (c) or (e);

        7                For any consequential and incidental damages;

        8                For costs of the suit and Plaintiffs reasonable attorneys' fees pursuant to Civil

        9                Code section 1794, subdivision (d);

       10         Ii     For any remedies pursuant to the Song-Beverly Act, the California Uniform
C-)
       II                Commercial Code and/or any other remedy that the Court deems proper;

       12                For prejudgment interest at the legal rate;

       13                For punitive damages; and,

       14                For such other relief as the Court may deem proper.

       15

       16                                   DEMAND FOR JURY TRIAL

cn     17         Plaintiff hereby demands a jury trial on all causes of action asserted herein.
C
0      18
            Dated: September 18, 2018                   CONSUMER LEGAL REMEDIES, APC
       19

       20
                                                BY:
       21                                                MICHAEL D. RESNICK
                                                         Attorney for Plaintiff,
       22                                                STEPHEN BURTON

       23

       24

       25

       26

       27

       28

                                                           28
                                        COMPLAINT; JURY TRIAL DEMANDED
          Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 32 of 38 Page ID #:37
is
                                                                and address):                                                  FOR COURT USE ONLY
                                                                m (5814 107389)
         Consumer Legal Remedies, APC
         153 1/2 North Arnaz Drive
         Beverly Hills, California 90211
              TELEPHONE o.: (833) 429-9222                     FAX NO.:   (213)210-2196
         rroRNEY FOR (Name): plainiitT Stephen Burton                                                            Superior Court of California
         PERIOR COURT OF CALIFORNIA, COUNTY OF L                                                                    Count,, n1 I en' Anr,oloe
            STREET ADDRESS: 111 North Hill Street
            MAILING ADDRESS:                                                                                              SEP tyoia
           CITY AND apCODE: Los Angeles. 90012
                                                                                                                  R. Carter, Executive 011icer/Clark of Court
        CASE NAME:                                                                                                  By: Judi Lara, Deoutu
                           STEPHEN BURTON v. FORD MOTOR COMPANY
            CIVIL CASE COVER SHEET                      I          Complex Case Designation
                                                                                                                                       722588
             Unlimited        Limited  C                      C       Counter          C     Joinder
             (Amount          (Amount
                                                                                                               JUDGE:
>-           demanded
             exceeds $25,000)
                              demanded is
                              $25,000 or less)
                                               I
                                                        I
                                                            Filed with first appearance by defendant
                                                                 (Cal. Rules of Court, rule 3.402)             DEPT:
0-                                                                                       instructions on

0         Check one box below for the case type that best describes this case:
          Auto Tort                                        Contract                                   Provisionally Complex Civil Litigation
U         C     Auto (22)                                        Breath of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
          C     Uninsured motorist (46)                     C    Rule 3.740 collections (09)           C    Antitrust/Trade regulation (03)
          Other PIIPD/WD (Personal Injury/Property          C    Other  collections (09)               C    Construction   defect (10)
          DamagelWrongful Death) Tort                            Insurance coverage (18)               C    Mass   tort (40)
          C     Asbestos (04)                                     Other contract (37)                  C    Securities litigation (28)
          C     Product liability (24)                     Real Property                               C    Environmental/Toxic tort (30)
          C     Medical malpractice (45)                    C    Eminent domain/inverse                C    Insurance coverage claims arising from the
          C     Other Pl/PDWD (23)                               condemnation (14)                          above listed provisionally complex ca se
          Non-Pl/PDNWD (Other) Tort                         C    Wrongful eviction (33)                     types (41)

          C     Business tort/unfair business practice inn  C    Other real property (26)             Enforcement of Judgment
          C Civil rights (08)                               Unlawful Detainer                          C Enforcement of judgment (20)
          C Defamation (13)                                      Commercial (31)                       Miscellaneous Civil Complaint
          C Fraud (16)                                      C    Residential (32)                      C RICO (27)
          C Intellectual property (19)                      C Drugs (38)                               C Other complaint (not specified above) (42)
          C Professional negligence (25)                       n_...,_..
                                                                   fl flUYIUW
                                                                                                       Miscellaneous Civil Petition
                                                                   Asset forfeiture (05)
                  Other non-PI/PD/WD tort (35)
                                                                   Petition re: arbitration award
                                                                                                       C Partnership and corporate governance (21)
                  Wrongful termination (36)                        Writ of mandate (02)
                                                                                                       C Other petition (not specified above) (43)
                  Other emolovrrent (15
     2. This case L.J is        LU I is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
         factors requiring exceptional judicial management:
              C       Large number of separately represented parties            d.   C Large number of witnesses
              C       Extensive motion practice raising difficult or novel      e.   C Coordination with related actions pending in one or more courts
                      issues that will be time-consuming to resolve                      in other counties, states, or countries, or in a federal court
              C       Substantial amount of documentary evidence                f.   C Substantial postjudgment judicial supervision
     3. Remedies sought (check all that app/y): a.0 monetary b.0 nonmonetary; declaratory or injunctive relief                                     c.        punitive
     4. Number of causes of action (specify): Seven (7)
     5. This case          C
                          is         is not a class action suit.
     6. If there are any known related cases, file and serve a notice of related case. (YOU may use form CM-015.)
     Date: September IS, 2018
     Michael D. Resnick
                                       'we
       • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
          under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
          in sanctions.
       • File this cover sheet in addition to any cover sheet required by local court rule.
       • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
          other parties to the action or proceeding.
       • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                               Pt I of 2
     Form Adopted for Mandatory Use                                                                              Cal. Rules olcouri. rules 2.30. 3.220, 3.400-3.403.3.740;
       Judicial coundl of California                        CIVIL CASE COVER SHEET                                      C.I. 5landards of Judicial Administration, std. 3.10
        cM.010 (Rev. July 1,2007!                                                                                                                     rrww.courrh,fo.caoov
    Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 33 of 38 Page ID #:38
                                                                                                                                         CM-010
                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                          CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                          Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of ContractiWarranty (06)              Rules of Court Rules 3.400-3.403)
          DamageM/rongful Death                          Breath of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                        Contract (not unlawful detainer              Construction Defect (10)
          case involves an uninsured                             or wrongful evict/on)                   Claims Involving Mass Tort (40)
         motorist claim subject to                       ContractANarranty Breach-Seller                 Securities Litigation (28)
         arbitration, check this item                        Plaintiff (not fraud or negligence)        EnvironmentaL/Toxic Tort (30)
         instead of Auto)                                Negligent Breath of Contractl                  Insurance Coverage Claims
Other PI/PDD (Personal Injury/                               Warranty                                       (arising from provisionally complex
Property DamageiWrongful Death)                          Other Breach of contractvarranty                   case type listed above) (41)
Tort                                                Collections (e.g., money owed, open             Enforcement of Judgment
    Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
        Asbestos Property Damage                        Collection case-Seller Plaintiff                    Abstract of Judgment (Out of
        Asbestos Personal Injury/                        Other Promissory Note/Collections                       County)
             Wrongful Death                                  Case                                           Confession of Judgment (non-
    Product Liability (not asbestos or              Insurance Coverage (not provisionally                        domestic relations)
        toxic/environmental) (24)                       complex) (18)                                       Sister State Judgment
    Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
         Medical Malpractice-                           Other Coverage                                         (not unpaid taxes)
              Physicians & Surgeons                 Other Contract (37)                                     Petition/Certification of Entry of
         Other Professional Health Care                 Contractual Fraud                                      Judgment on Unpaid Taxes
              Malpractice                               Other Contract Dispute                              Other Enforcement of Judgment
    Other PI/PDD (23)                           Real Property                                                   Case
        Premises Liability (e.g., slip              Eminent Domain/Inverse                          Miscellaneous Civil Complaint
              and fall)                                 Condemnation (14)                              RICO (27)
        Intentional Bodily Injury/PDMID             Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                           above) (42)
              (e.g., assault, vandalism)            Other Real Property (e.g., quiet title) (26)
        Intentional Infliction of                                                                           Declaratory Relief Only
                                                        Writ of Possession of Real Property                 Injunctive Relief Only (non-
              Emotional Distress                        Mortgage Foreclosure
        Negligent Infliction of                                                                                  harassment)
                                                        Quiet Title
              Emotional Distress                                                                            Mechanics Lien
                                                        Other Real Property (not eminent
        Other PIIPDA'D                                                                                      Other Commercial Complaint
                                                        domain, landlord/tenant, or
                                                                                                                 Case (non-tort/non-complex)
Non-PlIPDflND (Other) Tort                              foreclosure)
                                                                                                            Other Civil Complaint
   Business Tort/Unfair Business                Unlawful Detainer
                                                                                                                (non-tort/non-complex)
       Practice (07)                               Commercial (31)
                                                                                                    Miscellaneous Civil Petition
   Civil Rights (e.g., discrimination,             Residential (32)                                     Partnership and Corporate
       false arrest) (not civil                    Drugs (38) (if the case involves illegal                 Governance (21)
        harassment) (08)                                drugs, check this item; otherwise,              Other Petition (not specified
   Defamation (e.g., slander, libel)                    report as Commercial or Residential)                above) (43)
         (13)                                   Judicial Review                                             Civil Harassment
   Fraud (16)                                       Asset Forfeiture (05)                                   Workplace Violence
   Intellectual Property (19)                       Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
   Professional Negligence (25)                     Writ of Mandate (02)                                         Abuse
       Legal Malpractice                               Writ-Administrative Mandamus                         Election Contest
       Other Professional Malpractice                  Writ-Mandamus on Limited Court                       Petition for Name Change
           (not medical or legal)                          Case Matter                                      Petition for Relief From Late
    Other Non-Pl/PDNVD Tort (35)                       Writ-Other Limited Court Case                             Claim
Employment                                                 Review                                           Other Civil Petition
    Wrongful Termination (36)                       Other Judicial Review (39)
    Other Employment (15)                              Review of Health Officer Order
                                                       Notice of Appeal-Labor

              1. 20071
                                                    CIVIL CASE COVER SHEET
            Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 34 of 38 Page ID #:39

        SHORT TITLE:                                                                                         CASE NUMBER
        STEPHEN BURTON v. FORD MOTOR COMPANY                                                                                     PC 7 22 5 R
                                      CIVIL CASE COVER SHEET ADDENDUM AND
                                              STATEMENT OF LOCATION
                       (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                       This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



           Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
>"                        Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.
113L.
0          Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

           Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                          chosen.

                                I                Applicable Reasons for Choosing Court Filing Location (Column C)

        Class actions must be filed in the Stanley Mosk Courthouse, Central District.         7. Location where petitioner resides.
        Permissive filing in Central district.                                                8. Location wherein defendant/respondent functions wholly.
        Location where cause of action arose.                                                 9. Location where one or more of the parties reside.
        Mandatory personal injury filing in North District.                                  10. Location of Labor Commissioner Office.
                                                                                             11. Mandatory filing location (Hub cases unlawful detainer, limited
                                                                                                                                         -
        Location where performance required or defendant resides.
                                                                                             non-collection, limited collection, or personal injury).
        Location of property or permanently garaged vehicle.




                                        A                                                          B                                                         C
                           Civil Case Cover Sheet                                             Type of Action                                      Applicable Reasons-
                                 Category No.                                                (Check only one)                                      See Step 3 Above

                                    Auto (22)            0 A7100 Motor Vehicle Personal Injury/Property DamageNvrongful Death
                                                                                   -                                                              1, 4, 11

         =0
        <I-                Uninsured Motorist (46)       0 A71 10 Personal Injury/Property Damage/Wrongful Death         -   Uninsured Motorist   1. 4. 11


                                                         o A6070 Asbestos Property Damage                                                         1. 11
                               Asbestos (04)
                                                         o    A7221 Asbestos Personal Injury/Wrongful Death
                                                                               -                                                                  1. 11


         2=                 Product Liability (24)       0 A7260 Product Liability (not asbestos or toxic/environmental)                          1, 4, 11
        -    0

        a. 's                                            o    A7210 Medical Malpractice Physicians & Surgeons
                                                                                         -
                                                                                                                                                  I, 4, 11
                          Medical Malpractice (45)
                                                         o    A7240 Other Professional Health Care Malpractice                                    1 4 11
        -    C


         00)                                             o A7250 Premises Liability (e.g., slip and fall)
                                        Personal                                                                                                  1 4 11
         wE                    Injury
                             Damage Wrongful
                                                         0 A7230 Intentional Bodily Injury/Property DamageWrongful Death (e.g.,
                                                                 assault, vandalism, etc.)
                                                                                                                                                  1:4: 11
        30
                               Death (23)                                                                                                         1, 4, 11
                                                         0 A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                  1,4,11
                                                         o    A7220 Other Personal Injury/Property Damagefl/rongful Death




        LACIV 109 (Rev 2/16)                           CIVIL CASE COVER SHEET ADDENDUM                                                        Local Rule 2.3
        LASC Approved 03-04                               AND STATEMENT OF LOCATION                                                               Page l of 4
        Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 35 of 38 Page ID #:40

SHORT TITLE;                                                                                   CASE NUMBER

STEPHEN BURTON v. FORD MOTOR COMPANY
                            A                                        -          -     B                                                C Applicable
                  Civil Case Cover Sheet                                        Type of Action                                      Reasons See Step 3
                                                                                                                                                 -


                        Category No.                                           (Check only one)                                           Above

                    Business Tort (07)         0 A6029 Other Commercial/Business Tort (not fraud/breach of contract)                1, 2, 3


                     Civil Rights (08)         0 A6005 Civil Rights/Discrimination                                                  1.2.3
   a
                     Defamation (13)           0 A6010 Defamation (slander/libel)                                                   1,2.3
   =3

   S                    Fraud (16)             (2 A6013 Fraud (no contract)                                                         1, 2.3
   C      -

                                               0 A6017 Legal Malpractice                                                            1,2,3
   W      ,    Professional Negligence (25)
   M                                           0 A6050 Other Professional Malpractice (not medical or legal)                        1, 2, 3

  z C3
                        Other (35)             0 A6025 Other Non-Personal Injury/Property Damage tort                               1, 2, 3


                Wrongful Termination (36)      0 A6037 Wrongful Termination                                                         1,2,3

     E
                                               0 A6024 Other Employment Complaint Case                                                   2, 3
                  Other Employment (15)
    E                                          0 A6109 Labor Commissioner Appeals                                                   10
    w

                                               o   A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                    2,5
                                                          eviction)
               Breach of Contract/ Warranty                                                                                              5
                                               0 A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                      (not insurance)                                                                                               1, 2, 5
                                               0 A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                    1, 2.5
                                               12 A6028 Other Breach of ContractM/arranty (not fraud or negligence)

                                               0 A6002 Collections Case-Seller Plaintiff                                            5, 6, 11
                     Collections (09)
                                               0 A6012 Other Promissory Note/Collections Case                                       5,11
    C.)
                                               0 A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                   5, 6, 11
                                                        Purchased_on_or after January_1._2014)

                 Insurance Coverage (18)       0 A6015 Insurance Coverage (not complex)                                             1, 2, 5, 8


                                               o   A6009 Contractual Fraud                                                          1, 2, 3, 5

                    Other Contract (37)        0 A6031 Tortious Interference                                                        1, 2. 3, 5

                                               o   A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)                   2, 3, 8, 9

                 EntDmaiMiese                                                                     Number of parcels                 2,6
                                               0 A7300 Eminent Domain/Condemnation
                  Condemnation (1 4)

                  Wrongful Eviction (33)       0 A6023 Wrongful Eviction Case                                                       2,6

    C-
    -                                          0 A6018 Mortgage Foreclosure                                                         2,6

                 Other Real Property (26)      0 A6032 Quiet Title                                                                  2,6

                                               o   A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2,6

               Unlawful Detainer-Commercial
                                               0 A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)                6,11

               Unlawful Detainer-Residential
                                               0 A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)               6,11

                   Unlawful Detainer-
                  Post-Foreclosure (34)
                                               o   A6020FUnlawful Detainer-Post-Foreclosure                                         2,6, 11

               Unlawful Detainer-Drugs (38)    0 A6022 Unlawful Detainer-Drugs                                                        6, 11



 LACIV 109 (Rev 2116)                          CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
 LASC Approved 03-04                              AND STATEMENT OF LOCATION                                                         Page 2of4
              Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 36 of 38 Page ID #:41

I   SHORT TITLE:                                                                                         CASE NUMBER

    STEPHEN BURTON v. FORD MOTOR COMPANY
                                      A                                                          B                               C Applicable
                           Civil Case Covet Sheet                                          Type of Action                     Reasons See Step 3
                                                                                                                                            -


                                 Category No.                                             (Check only one)                          Above

                            Asset Forfeiture (05)         0 A6108 Asset Forfeiture Case                                       2, 3, 6


                         Petition re Arbitration (Ii)     0 A6115 Petition to Compel/ConfimiNacate Arbitration                2, 5

              0                                                                                                               2,8
                                                          0 A6151 Writ - Administrative Mandamus
                            Writ of Mandate (02)          0 A6152 Writ Mandamus on Limited Court Case Matter
                                                                         -                                                    2

              =                                           0 A6153 Writ Other Limited Court Case Review
                                                                         -                                                    2


                         Other Judicial Review (39)       0 A6150 OtherWrit/Judicial Review                                   2,8


                       Antitrust/Trade Regulation (03)    0 A6003 Antitrust/Trade Regulation                                  1,2,8
           =
          .2
                          Construction Defect (10)        0 A6007 Construction Defect                                         1,2,3

                         Claims Involving Mass Tort                                                                           1,2,8
                                                             A6006 Claims Involving Mass Tort
              Q1.                    (40)



              0
          U               Securities Litigation (28)      0 A6035 Securities Litigation Case                                  1, 2. 8

                                 Toxic Tort
          .2
              C
                             Environmental (30)
                                                         o   A6036 Toxic Tort/Environmental                                   1,2,3,8


              2         Insurance Coverage Claims                                                                                 2, 5. 8
                                                         0 A6014 Insurance Coverage/Subrogation (complex case only)
                          from Complex Case (41)

                                                         o   A6141 Sister State Judgment                                          5, 11

                                                         o   A6160 Abstract of Judgment                                       2,6
          00
       E E                      Enforcement              0 A6107 Confession of Judgment (non-domestic relations)              2,9
       0
       H 'v                   of Judgment (20)           0 A6140 Administrative Agency Award (not unpaid taxes)               2,8
          C                                              0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2,8
      w           0

                                                         o   A6112 Other Enforcement of Judgment Case                         2,8,9


                                 RICO (27)               0 A6033 Racketeering (RICO) Case                                     1,2,8

       =          C
       o          a                                      0 A6030 Declaratory Relief Only                                      1,2,8

      a
      -
                  E
                  o          Other Complaints            0 A6040 Injunctive Relief Only (not domestic/harassment)             2,8
                         (Not Specified Above) (42)      0 A6011 Other Commercial Complaint Case (non-tort/non-complex)       1, 2, 8

                                                         0 A6000 Other Civil Complaint (non-tort/non-complex)                     2, 8

                          Partnership Corporation                                                                             2,13
                                                         0 A6113 Partnership and Corporate Governance Case
                             Governance (21)

                                                         o   A6121 Civil Harassment                                           2. 3, 9
       to         ',
       = c                                               0 A6123 Workplace Harassment                                         2. 3, 9
       =       --                                        0 A6124 Elder/Dependent Adult Abuse Case                                 3, 9
                            Other Petitions (Not
                           Specified Above) (43)         0 A6190 Election Contest                                             2
       to>
         15                                              0 A6110 Petition for Change of Name/Change of Gender                 2.7
                                                         o   A6170 Petition for Relief from Late Claim Law                    2, 3, 8
                                                         o   A6100 Other Civil Petition                                       2,9




    LACIV 109 (Rev 2116)                                 CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
    LASC Approved 03-04                                     AND STATEMENT OF LOCATION                                         Page       3of4
      Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 37 of 38 Page ID #:42

 SHORT TITLE:                                                                           CASE NUMBER

 STEPHEN BURTON v. FORD MOTOR COMPANY


Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                    ADDRESS:
   REASON:                                                          818W. Seventh Street, Suite 930
    01.02.03.04.05.06.07. 08.0 9.010.011.



   CITY;                                   STATE:      ZIP CODE:

   Los Angeles                             CA         90017


Step 5: Certification of Assignment: I certify that this case is properlyfiled in the Central                           District of
           the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: September 18, 2018
                                                                                    (SIGNATURE OF ATORNEV/FILINGPARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

            Original Complaint or Petition.
            If filing a Complaint, a completed Summons form for issuance by the Clerk.
            Civil Case Cover Sheet, Judicial Council form CM-010.

            Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
            02/16).
            Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
            A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
            minor under 18 years of age will be required by Court in order to issue a summons.

            Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
            must be served along with the summons and complaint, or other initiating pleading in the case.




  LACIV 109 (Rev 2/16)                               E COVER SHEET ADDENDUM                                             Local Rule 2.3
  LASC Approved 03-04                           AND STATEMENT OF LOCATION                                                 Page 4 of 4
         Case 2:18-cv-08810-AB-FFM Document 1-1 Filed 10/12/18 Page 38 of 38 Page ID #:43

                    SUPERIOR COURT OF CALIFORNIA
                       COUNTY OF LOS ANGELES                                                    INFORMED  QQp'
                                                                                               8upo,idIU4L 'LEu
   111 North Hill Street, Los Anqeles, CA 90012                                                          of               C9hiforn8


                                                                                                      SEP 1#20,a
                     NOTICE OF CASE ASSIGNMENT                                         ,'art, ft. Carter,Executive o
                                                                                               By: Jud; Lara,           ten/clanko, Court
                         UNLIMITED CIVIL CASE IC           -                                                           eputy



   Your case is assigned for all purposes to the judicial officer indicated below.                       RC 7 9- 25 8 3                           I
                               THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                 ASSIGNED JUDGE              DEPT      ROOM        -
                                                                                ASSIGNED JUDGE                         DEPT       ROOM
           Her. Debre K. Weintraub              I        534             Hon. Randolph Hammock                            47             507

           Hon. Barbara A. Meiers              12        636             Hon. Elizabeth Allen White                       48             506

           Hon. Terry A. Green                 14        300             Hon. Deirdre Hill                                49             509

           Hon. Richard Fi-uin                 15        307             Hon. Teresa A. Beaudet                           50             508

           Hon. Lia Martin                     16        306             Hon. Dennis J. Landin                           SI          .   511

           Hon. Richard E. Rico                17        309             Hon. Susan Bryant-Deason                         52             510

           Hon. Stephanie Bowick               19        311             Hon. Robert Broadbelt                            53             513

           Hon. Dalila Corral Lyons            20        310             Hon. Ernest M. Hiroshige                         54             512

           Hon. Patricia Nieto                 24        314             Hon. Malcolm H. Mackey                           55             515

           Hon. Yvette M. Palazuelos           28        318             Hon. Holly J. Fujie                              56             514

           Hon. Barbara Scheper                30        400             Hon. Steven J. Kleifield                         57             517

           Hon. Samantha Jessner               31        407             Hon. John P. Doyle                               58             516

           Hon. Daniel S. Murphy               32        406             Hon. Gregory Keosian                            61              732

           Hon. Michael P. Linlield            34        408             Hon. Michael L. Stern                           62              600

           Hon. Gregory Alarcon                36        410             Hon. Mark Mooney                                68              617

           Hon. David S. Cunningham            37        413             Hon. William F. Fahey                           69              621

           I-Ion. Maureen Duffy-Lewis          38        412             Hon. Monica Bachner                             71              729

           Hon. Elizabeth Feffer               39       415              Hon. Ruth Ann Kwan                              72              731

           Hon. David Sotelo                   40       414              Hon. Rafael Ongkeko                             73              733

           Hon. Holly E. Kendig                42       416              Hon. Michelle Williams Court                    74              735

           I-Ion. Mel Red Recana               45        529             I-Ion. Robert S. Draper                         78              730


    Given to the Plaintiff/Cross-Complainant/Attorney of Record            SHERRI R. CARTER, Executive Officer/Clerk of Court

    on         SEP192010                                                   By                  Judi Lm                            ,Deputy Clerk
                  (Dale)
LAC IV 190 (Rev 12/17)         NOTICE OF CASE ASSIGNMENT                 -   UNLIMITED CIVIL CASE
LASC Approved 05/06
